Opinion issued December 20, 2016




                                          In The

                                  Court of Appeals
                                         For The

                              First District of Texas
                               ————————————
                                  NO. 01-16-00681-CV
                               ———————————
                          IN RE J.L.W. AND M.A., Relators



                Original Proceeding on Petition for Writ of Mandamus


                             MEMORANDUM OPINION

          Relators, J.L.W. and M.A., have filed a joint petition for a writ of mandamus

challenging the trial court’s appointment of real party in interest, the Department of

Family and Protective Services, as temporary managing conservator of their minor

child.1


1
          The underlying proceeding is In the Interest of D.A., a Child, Cause No. 2015-
          07110J, in the 315th District Court of Harris County, the Honorable Michael
          Schneider presiding.
      We deny the petition.

                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Lloyd.




                                         2